            Case 1:16-cr-00515-NGG Document 53 Filed 09/03/19 Page 1 of 2 PageID #: 887


                                               Cahill Gordon & Reindel llp
                                                    Eighty Pine Street
                                                  New York,NY 10005-1702

ROBERT A. ALESSI           CHARLES A OILMAN             TELEPHONE: (212)701-3000      GEOFFREY E. LIEBMANN          MICHAEL A SHERMAN
HELENE R. BANKS            ARIEL GOLDMAN                    WWW.CAHILLCOM              BRIAN T. MARKLEY             DARREN SILVER
ANIRUDH BANSAL             JASON M. HALL                                               MEGHAN N. McDERMOTT          JOSIAH M.SLOTNICK
DAVID L BARASH             VWLUAM M.HARTNETT                                           WILUAMJ. MILLER              RICHARD A STIEGLITZ JR.
LANDIS C BEST              NOLA B. HELLER                   1890 K STREET. N.W.        NOAH B. NEWITZ               ROSSE.STURMAN
BRADLEY J. BOND!           CRAIG M. HOROWITZ                                           MICHAEL J. OHLER             SUSANNA M.SUH
                                                        WASHINGTON.DC 20006-1181
BROCKTON B. BOSSON         DOUGLAS S. HOROWITZ                                        DAVID R. OWEN                 ANTHONY K.TAMA
JAMES J.CLARK              TIMOTHY B. HOWELL
                                                              (202)862-8900           JOHN PAPACHRISTOS             JONATHAN D.THIER
CHRISTOPHER W.CLEMENT      DAVID G.JANUSZEWSKI                                         LUIS R. PENALVER             SEANP.TONOLU
AYANO R CREED              ELAIKATZ
                                                     CAHILL GORDON & REINDEL(UK)LLP    KIMBERLY PETILLO-DECOSSARD   JOHN ATRIPODORO
SEAN M. DAVIS              BRIAN S. KELLEHER              24 MONUMENT STREET          SHEILA C. RAMESH              GLENN J.WALDRIP.JR.
STUART G.DOWNING           RICHARD KELLY                    LONDON EC3R 8AJ           MICHAEL W.REDDY               HERBERT S. WASHER
ADAM M.DWORKIN             CHfiRIE R. RISER*               +44(0)20 7920 9800         OLEG REZZY                    MICHAEL B. WEISS
ANASTASIA EFIMOVA          JOELKURTZBERG                                              JAMES ROBINSON                DAVID WISHENGRAD
JENNIFER B. EZRING         TEDB.LACEY                                                 THORN ROSENTHAL               COREY vmiGHT
HELENA S. FRANCESCHI       MARC R LASHBROOK              WRITER'S DIRECT NUMBER       TAMMY L. ROY                  JOSHUA M.ZEUG
JOAN MURTAGH FRANKEL       AUZA R. LEVINE                                             JONATHAN A.SCHAFFZIN          DANIEL J. ZUBKOFF
JONATHAN J. FRANKEL        JOEL H. LEVITIN
                                                                                                                      •ADMITTED IN DC ONLY



                                                          (212)701-3207


                                                                                                          Septembers,2019


             Re: United States v. OZ Africa Management GP, LLC, 16 CR 515(NGG)- FILE UNDER SEAL


             Dear Judge Garaufis,


                    We represent defendant OZ Africa Management GP LLP("OZ Africa") and write in
             response to the Court's August 29, 2019 Order, and to respectfully request, with the consent of
             the Government and Claimants' counsel, that the Court's August 29,2019 Memorandum and
             Order [dkt. no. 51](the "Memorandum and Order") be unsealed in its entirety.

                    OZ Africa's parent company, Och-Ziff Capital Management Group, Inc.("Och-Ziff'), is
             a public company with disclosure obligations to the market and fund investors. Och-Ziff has
             determined that, in an abundance of caution, it would be prudent to disclose the Memorandum
             and Order to the public as soon as possible.

                      We have conferred with both the Government and Claimant's counsel and have
             determined that no redactions to the Court's Memorandum and Order are necessary.
             Accordingly, we respectfully request that the Court unseal the Memorandum and Order.


                                                                                   Respectfully submitted.
                       A
                                                                                          /s/
                                                                                   Anirudh Bansal
                        s/Nicholas G. Garaufis
Case 1:16-cr-00515-NGG Document 53 Filed 09/03/19 Page 2 of 2 PageID #: 888

CAHILL pORDON & REINDEL LLP




The Honorable Nicholas G. Garaufis
United States Senior District Judge
Eastern District ofNew York
United States Courthouse
Room 1416 S
225 Cadman Plaza East
Brooklyn, New York 11201

Via ECF and email

cc:     David C. Pitluck, AUSA
        James McDonald, AUSA
        United States Attorney's Office for the Eastem District ofNew York


        Gerald Moody,Trial Counsel
        United States Department of Justice
        Criminal Division, Fraud Section

       Lee Dunst, Esq.
       Mark Schonfeld, Esq.
       F. Joseph Warin, Esq.

(via ECF)

        Moe Fodeman
        Michael Sommer
